 
 
IV 
House Calendar No. 63 
111th CONGRESS 
1st Session 
H. RES. 404 
[Report No. 111–134] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2009 
Mr. King of New York (for himself, Mr. Boehner, Mr. Cantor, Mr. Pence, Mr. Smith of Texas, Mr. Souder, Mr. Daniel E. Lungren of California, Mr. Rogers of Alabama, Mr. McCaul, Mr. Dent, Mr. Bilirakis, Mr. Broun of Georgia, Mrs. Miller of Michigan, Mr. Olson, and Mr. Austria) submitted the following resolution; which was referred to the Committee on Homeland Security 
 
 
June 4, 2009 
Additional sponsors: Mr. Bachus and Mr. Young of Alaska 
 
 
June 4, 2009 
Reported with an amendment, referred to the House Calendar, and ordered to be printed 
Strike out all after the resolving clause and insert the part printed in italic 
 
RESOLUTION 
Directing the Secretary of Homeland Security to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of documents relating to the Department of Homeland Security Intelligence Assessment titled, Rightwing Extremism: Current Economic and Political Climate Fueling Resurgence in Radicalization and Recruitment. 
 
 
That the Secretary of Homeland Security is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all documents relating to the Department of Homeland Security Intelligence Assessment titled, Rightwing Extremism: Current Economic and Political Climate Fueling Resurgence in Radicalization and Recruitment, including— 
(1)all records setting forth or discussing privacy, civil rights, or civil liberties concerns with the Assessment; 
(2)all records setting forth or discussing procedures for approval of the Assessment; 
(3)all records setting forth or discussing policies, procedures, or guidelines for disseminating the Assessment to stakeholders outside of the Department of Homeland Security, including a list of the recipients of the Assessment; 
(4)all records indicating or discussing the dissemination of the Assessment without final concurrence or approval by the Office of Civil Rights and Civil Liberties of the Department of Homeland Security; 
(5)all records of communication between the Department of Homeland Security and nongovernmental organizations regarding the Assessment; and 
(6)all records indicating whether and how the matters referred to this resolution were communicated to the Acting Under Secretary of Intelligence and Analysis of the Department of Homeland Security and the Secretary of Homeland Security, before, during, and after dissemination of the Assessment. 
 
 
That the Secretary of Homeland Security is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all documents relating to the Department of Homeland Security Office of Intelligence and Analysis Intelligence Assessment titled, “Rightwing Extremism: Current Economic and Political Climate Fueling Resurgence in Radicalization and Recruitment”, including— 
(1)all source materials used in the drafting of that Intelligence Assessment; 
(2)written material reflecting when the research and writing of that Intelligence Assessment began; 
(3)a written description of the clearance process for that Intelligence Assessment and all other Office of Intelligence and Analysis-generated products that were produced for and disseminated to State, local, and tribal law enforcement agencies prior to April 20, 2009; 
(4)any written opinions or guidance produced by the Department of Homeland Security Office for Civil Rights and Civil Liberties for the Office of Intelligence and Analysis on production and dissemination of assessments to State, local, and tribal law enforcement prior to April 20, 2009; 
(5)any written opinions or guidance, produced by the Department of Homeland Security Chief Privacy Officer for the Office of Intelligence and Analysis, on production and dissemination of assessments to State, local, and tribal law enforcement prior to April 20, 2009; 
(6)a written description of the clearance process for that Intelligence Assessment and all other Office of Intelligence and Analysis-generated products produced for and disseminated to State, local, and tribal law enforcement agencies since April 20, 2009; 
(7)a written description of what role, if any, the Chief Officer for Civil Rights and Civil Liberties of the Department of Homeland Security has played in the clearance process for Office of Intelligence and Analysis-generated products produced for and disseminated to State, local, and tribal law enforcement since April 20, 2009; 
(8)a written description of what role, if any, the Department of Homeland Security Chief Privacy Officer has served in the clearance process for Office of Intelligence and Analysis-generated products produced for and disseminated to State, local, and tribal law enforcement agencies since April 20, 2009; 
(9)a written description of what role, if any, the Under Secretary for Intelligence and Analysis of the Department has played in the clearance process for Office of Intelligence and Analysis-generated intelligence products produced for and disseminated to State, local, and tribal law enforcement agencies since April 20, 2009; 
(10)the schedule of dates, if any, Office of Intelligence and Analysis employees received or will receive privacy and civil liberties training; and 
(11)any other written information on the internal controls on the clearance process for Office of Intelligence and Analysis-generated intelligence products that have been disseminated to State, local, and tribal law enforcement since April 20, 2009. 
 
 
June 4, 2009 
Reported with an amendment, referred to the House Calendar, and ordered to be printed  
